            Case 2:18-cv-01620-MAK Document 70 Filed 05/21/19 Page 1 of 7



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                        :
 CHARLES TALBERT,                                       :
                                                        : CIVIL ACTION
                                 Plaintiff,             : No. 2:18-cv-01620-MAK
                                                        :
        v.                                              :
                                                        :
 BLANCHE CARNEY, et al.,                                :
                                                        :
                                 Defendants             :
                                                        :

   DEFENDANTS BLANCHE CARNEY, GERALD MAY, AND TERENCE CLARK’S
                ANSWER WITH AFFIRMATIVE DEFENSES
            TO PLAINTIFF’S SECOND AMENDED COMPLAINT

       Defendants Blanche Carney, Gerald May, and Terence Clark, by and through the

undersigned counsel, hereby file this Answer to Plaintiff’s Second Amended Complaint with

Affirmative Defenses and aver as follows:

       1.       It is admitted that Plaintiff was a pre-trial detainee in the custody of the Philadelphia

Department of Prisons at times relevant to this action. All other allegations are denied.

       2.       It is admitted that since at least November 1, 2017 Blanche Carney was the

Commissioner of the Philadelphia Department of Prisons. All other allegations are denied.

       3.       It is admitted that from November 1, 2017 to January 19, 2018 Gerald May was the

Warden of Curran-Fromhold Correctional Facility (“CFCF”). All other allegations are denied.

       4.       It is admitted that from November 1, 2017 to January 19, 2018 Terence Clark was

the Warden of the Detention Center (the “DC”). All other allegations are denied.

       5.       Admitted.

       6.       Admitted.
               Case 2:18-cv-01620-MAK Document 70 Filed 05/21/19 Page 2 of 7



          7.       The allegations in this paragraph constitute conclusions of law or Plaintiff’s

statement of the case and, therefore, require no response. To the extent that a response is required,

denied.

          8.       It is admitted Plaintiff has filed previous lawsuits against PDP staff. The allegations

in this paragraph otherwise constitute conclusions of law or Plaintiff’s statement of the case and,

therefore, require no response. To the extent that a response is required, denied.

          9.       The allegations in this paragraph constitute conclusions of law or Plaintiff’s

statement of the case and, therefore, require no response. To the extent that a response is required,

denied.

          10.      The allegations in this paragraph constitute conclusions of law or Plaintiff’s

statement of the case and, therefore, require no response. To the extent that a response is required,

denied.

          11.      The allegations in this paragraph constitute conclusions of law or Plaintiff’s

statement of the case and, therefore, require no response. To the extent that a response is required,

denied.

          12.      Denied.

          13.      Denied.

          14.      The allegations in this paragraph constitute conclusions of law or Plaintiff’s

statement of the case and, therefore, require no response. To the extent that a response is required,

denied.

          15.      The allegations in this paragraph constitute conclusions of law or Plaintiff’s

statement of the case and, therefore, require no response. To the extent that a response is required,

denied.



                                                     2
           Case 2:18-cv-01620-MAK Document 70 Filed 05/21/19 Page 3 of 7



          16.   Admitted.

          17.   Denied.

          18.   The allegations in this paragraph constitute conclusions of law or Plaintiff’s

statement of the case and, therefore, require no response. To the extent that a response is required,

denied.

          19.   The allegations in this paragraph constitute conclusions of law or Plaintiff’s

statement of the case and, therefore, require no response. To the extent that a response is required,

denied.

          20.   The allegations in this paragraph constitute conclusions of law or Plaintiff’s

statement of the case and, therefore, require no response. To the extent that a response is required,

denied.

          21.   The allegations in this paragraph constitute conclusions of law or Plaintiff’s

statement of the case and, therefore, require no response. To the extent that a response is required,

denied.

          22.   The allegations in this paragraph constitute conclusions of law or Plaintiff’s

statement of the case and, therefore, require no response. To the extent that a response is required,

denied.

          23.   The allegations in this paragraph constitute conclusions of law or Plaintiff’s

statement of the case and, therefore, require no response. To the extent that a response is required,

denied.

          24.   The allegations in this paragraph constitute conclusions of law or Plaintiff’s

statement of the case and, therefore, require no response. To the extent that a response is required,

denied.



                                                 3
           Case 2:18-cv-01620-MAK Document 70 Filed 05/21/19 Page 4 of 7



          25.   The allegations in this paragraph constitute conclusions of law or Plaintiff’s

statement of the case and, therefore, require no response. To the extent that a response is required,

denied.

          26.   The allegations in this paragraph constitute conclusions of law or Plaintiff’s

statement of the case and, therefore, require no response. To the extent that a response is required,

denied.

          27.   The allegations in this paragraph constitute conclusions of law or Plaintiff’s

statement of the case and, therefore, require no response. To the extent that a response is required,

denied.

          28.   The allegations in this paragraph constitute conclusions of law or Plaintiff’s

statement of the case and, therefore, require no response. To the extent that a response is required,

denied.

          29.   The allegations in this paragraph constitute conclusions of law or Plaintiff’s

statement of the case and, therefore, require no response. To the extent that a response is required,

denied.

          30.   The allegations in this paragraph constitute conclusions of law or Plaintiff’s

statement of the case and, therefore, require no response. To the extent that a response is required,

denied.




                                                 4
             Case 2:18-cv-01620-MAK Document 70 Filed 05/21/19 Page 5 of 7



                     JURY DEMAND AND AFFIRMATIVE DEFENSES

                                 FIRST AFFIRMATIVE DEFENSE

        Plaintiff has failed to state a claim against the Defendants upon which relief can be granted.

                             SECOND AFFIRMATIVE DEFENSE

        Plaintiff’s claims are barred by the doctrine of qualified immunity because, at all times

material hereto, the Defendants were carrying out their duties in a proper and lawful manner and

in the exercise of good faith.

                                 THIRD AFFIRMATIVE DEFENSE

        Plaintiff is precluded from bringing this lawsuit due to his failure to exhaust administrative

remedies under 42 U.S.C. § 1997e (2001) of the Prison Litigation Reform Act.

                             FOURTH AFFIRMATIVE DEFENSE

        Plaintiff’s claims are barred, in whole or in part, to the extent that he has failed to take

reasonable measures to mitigate any or all damages.

                                 FIFTH AFFIRMATIVE DEFENSE

        Plaintiff’s claims are barred, in whole or in part, insofar as Defendants purported actions

or omissions were not the proximate cause of any alleged injury, loss, or damage incurred by the

Plaintiff.

                                 SIXTH AFFIRMATIVE DEFENSE

        At all times material to this civil action, Defendants acted in a reasonable, proper, and

lawful manner.

                                         JURY DEMAND

        Defendants demand a jury trial in this action.




                                                  5
         Case 2:18-cv-01620-MAK Document 70 Filed 05/21/19 Page 6 of 7



       WHEREFORE, Defendants deny that they are liable to Plaintiff, either jointly or

severally, and demand judgment in their favor, together with reasonable attorney’s fees and the

costs of defending this action.



Date: May 21, 2019                                 Respectfully submitted,

                                                   _/s/ Andrew F. Pomager___________
                                                   Andrew F. Pomager
                                                   Assistant City Solicitor
                                                   Pa. Attorney ID No. 324618
                                                   City of Philadelphia Law Department
                                                   1515 Arch Street, 14th Floor
                                                   Philadelphia, PA 19102
                                                   215-683-5446 (phone)
                                                   215-683-5397 (fax)
                                                   andrew.pomager@phila.gov




                                              6
          Case 2:18-cv-01620-MAK Document 70 Filed 05/21/19 Page 7 of 7



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                     :
 CHARLES TALBERT,                                    :
                                                     : CIVIL ACTION
                                 Plaintiff,          : No. 2:18-cv-01620-MAK
                                                     :
         v.                                          :
                                                     :
 BLANCHE CARNEY, et al.,                             :
                                                     :
                                 Defendants          :
                                                     :

                                  CERTIFICATE OF SERVICE

        I hereby certify that on the date below Defendants Blanche Carney, Gerald May, and

Terence Clark’s Answer to Plaintiff’s Second Amended Complaint with Affirmative Defenses was

filed via the Court’s electronic filing system and is available for viewing and downloading. A copy

has also been sent via first class mail to:

Charles Talbert
810247
PICC
8301 State Road
Philadelphia, PA 19136
Appearing pro se


Date: May 21, 2019                                   Respectfully submitted,

                                                     _/s/ Andrew F. Pomager________
                                                     Andrew F. Pomager
                                                     Assistant City Solicitor
                                                     Pa. Attorney ID No. 324618
                                                     City of Philadelphia Law Department
                                                     1515 Arch Street, 14th Floor
                                                     Philadelphia, PA 19102
                                                     215-683-5446 (phone)
                                                     215-683-5397 (fax)
                                                     andrew.pomager@phila.gov
